*848Memorandum. Since the finding of Special Term that relator willfully refused to comply with the court’s direction to produce the child in the custody proceeding, although she had the present ability to do so, was justified by the evidence, in view of the affirmance by the Appellate Division, and since there were no legal errors warranting reversal, the order of the Appellate Division should be affirmed, without costs. Upon renewal of the application or upon further review (see Judiciary Law, § 774, subd 2), the hearing Justice in the prior proceedings who has acted unexceptionably under difficult circumstances may wish to refer such application to another Justice.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Cooke concur in memorandum; Judge Fuchs-berg taking no part.
Order affirmed.